Exhibit 10.4

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS HAVE BEEN OMITTED AND HAVE
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

FIVE-YEAR CONTRACT EXTENSION BETWEEN:
U.S. FOODSERVICE™
AND
DAKOTA GROWERS PASTA COMPANY
December 28, 2000

--------------------------------------------------------------------------------

          The following is an addendum of the terms and conditions to the
February 6, 1997 Five-Year Contract Agreement.  This Agreement will be effective
from December 28, 2000 through December 31, 2006, and supersedes all prior
commitments.

 

A. Products            1. Dry pasta products for the foodservice and retail
markets packed under the Roseli®, Monarca® and Pasta Sanita brand.        
         2. Dry pasta products for the foodservice and retail markets packed
exclusively under the Bellagio S.p.A. brand imported from Italy.       B.
Pricing: Terms of Sale            1. Current pricing as of August 1, 2000, is
based on $*** cwt. semolina.  Attached is a revised August 1, 2000 – June 30,
2001 price list.  (Example: Heavy Wall Elbow price at $*** semolina + $***
conversion = $***/lb. F.O.B. delivered.)                  2. Product pricing
will be subject to adjustment every calendar quarter or at the end of each
current price list.  An adjustment to pricing will be made based on the
projected Minneapolis semolina price during that period.                   3. It
is understood that U.S. Foodservice™ reserves the right to contract at a
specific semolina price quarterly or longer periods of time, provided Dakota
Growers is able to secure sufficient raw materials to cover U.S. Foodservice™
requirements.                  4. All price adjustments will be mutually agreed
upon and set between the two parties prior to the start of every succeeding
pricing period.                  5. All other terms of sale are noted on the
current net price list, which is attached to this Agreement.                  6.
Packaging and transportation costs will be reviewed once per year on the
anniversary date of the Agreement, and any adjustments, up or down will be made
to the pricing in effect at that time.

 

 

(* - Confidential treatment requested.)

 

C. Product Ordering: Inventory Levels            1. Product will be shipped
within eight (8) working days after an order is received.

           2. Whenever possible, product will be ordered in full pallet
quantities. In the event that full pallet quantities are not possible, even
layers will be ordered.

           3. Finished goods inventories equal to one month’s normal usage will
be maintained by Dakota Growers on a good-faith basis.

           4. It is understood that because of the lead-time required, packaging
material inventories equal to four (4) months or more of normal usage may need
to be maintained by Dakota Growers.

D. Promotional Payments, Allowances, Chain Rebates         This Agreement is a
net pricing program other than previously agreed upon chain account rebates as
follows:

        (Confidential treatment requested.)

E. Contract Incentive Program               (Confidential treatment requested.)

F. Entirety and Interpretation of Agreement            1. This Agreement
contains the entire understanding, and all prior negotiations and understandings
are superceded and merged into this Agreement.

           2. This Agreement shall be construed in accordance with and governed
by the laws of the State of North Dakota.

G. Duration of Agreement; Exclusivity            1. While this Agreement is in
effect, U.S. Foodservice™ authorizes only Dakota Growers to pack the Roseli®,
Monarca® and Italian imported Bellagio S.p.A. brand dry pasta products.

           2. This Agreement binds both parties through December 31, 2006,
unless it is mutually agreed by both parties to terminate or amend it.

           3. This Agreement may not be amended or modified orally at any time. 
However, this Agreement may be amended or modified by a written instrument if
mutually agreed and signed by parties hereto.

           4. This Agreement may not be transferred or assigned, or any portions
thereof, by U.S. Foodservice™, without the written consent of Dakota Growers
Pasta Company.



 

 

Reviewed and accepted by
Dakota Growers Pasta Company

____________________________________
Timothy Dodd, President & General Manager

____________________________________
Gary Mackintosh, Executive Vice President, Sales & Marketing

 

Date________________________________

Reviewed and accepted by
U.S. Foodservice™

 

____________________________________
Timothy Lee, Senior Vice President

____________________________________
Bill Carter, Vice President

 

Date________________________________

 

 

Schedule A

(Confidential treatment requested.)